Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.

Detailed Action
	This office action is a response to applicant’s communication submitted October 7, 2021, wherein claims 1, 4, 7, 11, and 15 are amended, claims 3, 6, 10, 14, and 16-21 are canceled, and new claims 22 and 23 are introduced.  This application is a continuation of US application 14/954393,  now abandoned, filed November 30, 2015, which is a continuation of US application 13/033118, now abandoned, filed February 23, 2011, which claims benefit of provisional application 61/307836, filed February 24, 2010.
Claims 1, 2, 4, 5, 7-9, 11-13, 15, 22, and 23 are pending in this application.
Claims 1, 2, 4, 5, 7-9, 11-13, 15, 22, and 23 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted October 7, 2021, with respect to the rejection of instant claims 16 and 17 under 35 USC 103(a) for being obvious over Castelli et al. in view of Coppen et al., has been fully considered and found to be persuasive to remove the rejection as claims 16 and 17 have been canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted October 7, 2021, with respect to the rejection of instant claims 18 and 19 under 35 USC 103(a) for being obvious over Hermelin et al. in view of Castelli et al., has been fully considered and found to be persuasive to remove the rejection as claims 18 and 19 have been canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted October 7, 2021, with respect to the rejection of instant claims 16, 17, 20, and 21 under 35 USC 103(a) for being obvious over Wile et al. in view of Hcy in view of Castelli et al., has been fully considered and found to be persuasive to remove the rejection as claims 16, 17, 20, and 21 have been canceled.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 11-13, 15, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castelli et al. (PCT international publication WO2009/059188, Reference of record in previous action) in view of Miller et al. (Reference of record in previous action) in view of Oh et al. (Reference of record in previous action)
The claimed invention is directed to a method of treating vitamin B12 deficiency by administering to a subject in need thereof a combination of vitamin B12 and N-[8-(2-
Castelli et al. discloses a method comprising administering a combination of vitamin B12 and sodium N-[8-(2-hydroxybenzoyl)aminocaprylic acid (SNAC) to a subject suffering from vitamin B12 deficiency, and a composition comprising vitamin B12 and N-[8-(2-hydroxybenzoyl)aminocaprylic acid for use in such a method. (p. 2 paragraphs 10-11) In a particularly preferred embodiment vitamin B12 is administered in an amount of between 0.5-10 or 0.1-1.5 mg vitamin B12 and 10-200 or 25-150 mg SNAC.  Castelli et al. does not specifically disclose a method wherein the subject population meets the recited levels of serum B12, active B12, MMA, and homocysteine.
	Miller et al. discloses a study of vitamin B12 and other related biomarkers in a subject population. (p. 279 left column last paragraph - right column first paragraph) Abnormal levels (i.e. indicative of vitamin B12 deficiency) were considered to be less than 148 pmol/L, or about 200 pg/mL total vitamin B12, less than 35 pmol/L active vitamin B12 (holotranscobalamin), greater than 350 nmol/L methylmalonic acid, or above 13 nmol/L homocysteine. (p. 280 table 1)
	Oh et al. discloses that oral vitamin B12 can be effective for raising serum B12 levels and lowering methylmalonic acid. (p. 985 right column first paragraph) Supplementation with oral vitamin B12 involves an initial dosage for 1-2 weeks to normalize vitamin B12 levels, followed by daily administration continued for life to maintain adequate vitamin B12 levels. (p. 985 table 4)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the vitamin B12 supplementation therapy described by Castelli et al. to a subject displaying the abnormal biomarkers described in the instant claims.  One of ordinary skill in the art would have been motivated to select this patient population and would have reasonably expected success in doing 
	With respect to the limitations that the vitamin B12 level is normalized within 15 days, or that intersubject variability is reduced, these are merely effects of practicing the claimed invention and do not impose meaningful limits on the actual physical steps performed in the methods.  Therefore they do not differentiate the claims from the prior art.  In addition, the disclosure by Oh et al. of an initial dose of vitamin B12 which is continued for 1-2 weeks before transition to a maintenance dose suggests that one of ordinary skill in the art would expect that this administration protocol would normalize vitamin B12 levels within 7-14 days.
	With respect to the limitation of daily administration to the patient for at least 90 days, one of ordinary skill in the art would have been motivated to administer the composition daily for an indefinite period of time of greater than 90 days, and would have reasonably expected success in doing so because Oh et al. discloses that oral vitamin B12 supplementation should be continued daily for life.
	Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted May 18, 2021, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.
Firstly, Applicant argues that Castelli et al. does not disclose or provide motivation for one of ordinary skill in the art to administer more than a single dose of the vitamin B12/SNAC tablet, and that particularly, “The dosage schedule recited in the pending claims is not merely routine optimization of the single administration described in Castelli.” This argument is unpersuasive for multiple reasons.  Firstly, the definition of “treatment” or “treating” provided in paragraph 15 on p. 3 of Castelli includes as one definition “inhibiting the disease or disorder, that is, arresting or suppressing the development of clinical symptoms.” From this definition, one of ordinary skill in the art would have recognized that 
Applicant further argues that in the disclosure of Oh “there is no teaching or suggestion that B12 levels are normalized within 15 days,” and that it is surprising and unexpected that if the combination of vitamin B12 and SNAC is administered for 15 days, the treatment results in rapid normalization of serum B12 levels.  According to MPEP 2145, “to be entitled to substantial weight, the applicant should establish a nexus between the rebuttal evidence and the claimed invention, i.e., objective evidence of nonobviousness must be attributable to the claimed invention.” Furthermore the MPEP additionally states, quoting in re Weisman, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention,” and quoting ex parte Obiaya, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” In the present case, both the combination of oral vitamin B12 and SNAC (Castelli et al.) and the daily administration of oral vitamin B12 (Oh et al.) are known in the art.  The only difference between the claimed invention and the art is the combination of the B12/SNAC dosage form described by Castelli et al. and the prolonged daily administration schedule described by Oh et al. as conventional in the art for oral vitamin B12 supplementation.  Therefore in order to show a nexus between the evidence of secondary considerations and the claimed invention, or to show that the unexpected result is attributable to the claimed invention, Applicant must show that there is an unexpectedly improved result of the claimed invention compared to administration for less than 15 days, or at a different dose than 1 mg/day.

For these reasons Applicant has not shown a nexus between any improved result and the claimed invention, and has not demonstrated any secondary considerations suitable to overcome the prima facie case of obviousness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 7-9, 11-13, 15, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8557792 (of record in previous action, herein referred to as ‘792) in view of Miller et al. (of record in previous action) in view of Oh et al. (of record in previous action) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘792 render the claimed invention obvious.
Claims 1-7 of ‘792 claim a tablet comprising the same ingredients as the therapy administered in instant claims 1-15.  Claims 12-15 of ’792 claim a method comprising administering the tablet to a subject suffering from vitamin B12 deficiency.  While the instant claims recite more specific dosage levels for vitamin B12 and SNAC than the claims of ‘792, it would have been within the ordinary and routine level of skill in the art to determine the optimal dose of these compounds to administer.
	The claims of '792 do not specifically disclose a method wherein the subject population meets the recited levels of serum B12, active B12, MMA, and homocysteine.
	Miller et al. discloses a study of vitamin B12 and other related biomarkers in a subject population. (p. 279 left column last paragraph - right column first paragraph) Abnormal levels (i.e. indicative of vitamin B12 deficiency) were considered to be less than 148 pmol/L, or about 200 pg/mL total vitamin B12, less than 35 pmol/L active vitamin B12 (holotranscobalamin), greater than 350 nmol/L methylmalonic acid, or above 13 nmol/L homocysteine. (p. 280 table 1) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to select a subject population exhibiting the specific biomarkers described by Miller et al. as being indicative of vitamin B12 deficiency.
	With respect to the limitation that the therapeutic method be carried out for at least 90 days, Oh et al. discloses that oral vitamin B12 can be effective for raising serum B12 levels and lowering methylmalonic acid. (p. 985 right column first paragraph) Supplementation with oral vitamin B12 involves an initial dosage for 1-2 weeks to normalize vitamin B12 levels, followed by daily administration continued for life to maintain adequate vitamin B12 levels. (p. 985 table 4) Therefore one of ordinary skill in the art would have been motivated to administer the composition daily for an indefinite period of time of greater than 90 days, and would have reasonably expected success in doing so because Oh et al. discloses that oral vitamin B12 supplementation should be continued daily for life.

s 1, 2, 4, 5, 7-9, 11-13, 15, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8288360 (of record in previous action, herein referred to as ‘360) in view of Miller et al. (of record in previous action) in view of Oh et al. (of record in previous action) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘360 render the claimed invention obvious.
	Claims 1-7 of ‘360 claim a method comprising the same ingredients as the therapy administered in instant claims 1-15 to a subject suffering from vitamin B12 deficiency.  While the instant claims recite more specific dosage levels for vitamin B12 and SNAC than the claims of ‘360, it would have been within the ordinary and routine level of skill in the art to determine the optimal dose of these compounds to administer.
	The claims of ‘360 do not specifically disclose a method wherein the subject population meets the recited levels of serum B12, active B12, MMA< and homocysteine.
	Miller et al. discloses a study of vitamin B12 and other related biomarkers in a subject population. (p. 279 left column last paragraph - right column first paragraph) Abnormal levels (i.e. indicative of vitamin B12 deficiency) were considered to be less than 148 pmol/L, or about 200 pg/mL total vitamin B12, less than 35 pmol/L active vitamin B12 (holotranscobalamin), greater than 350 nmol/L methylmalonic acid, or above 13 nmol/L homocysteine. (p. 280 table 1)  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to select a subject population exhibiting the specific biomarkers described by Miller et al. as being indicative of vitamin B12 deficiency.
	With respect to the limitation that the therapeutic method be carried out for at least 90 days, Oh et al. discloses that oral vitamin B12 can be effective for raising serum B12 levels and lowering methylmalonic acid. (p. 985 right column first paragraph) Supplementation with oral vitamin B12 involves an initial dosage for 1-2 weeks to normalize vitamin B12 levels, followed by daily administration continued for life to maintain adequate vitamin B12 levels. (p. 985 table 4) Therefore one of ordinary .

Claims 1, 2, 4, 5, 7-9, 11-13, 15, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8022048 (of record in previous action, herein referred to as ‘048) in view of Miller et al. (of record in previous action) in view of Oh et al. (of record in previous action) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘048 render the claimed invention obvious.
	Claims 1-7 of ‘048 claim a method comprising the same ingredients as the therapy administered in instant claims 1-15 to a subject suffering from vitamin B12 deficiency.  While the instant claims recite more specific dosage levels for vitamin B12 and SNAC than the claims of ‘048, it would have been within the ordinary and routine level of skill in the art to determine the optimal dose of these compounds to administer.
	The claims of ‘048 do not specifically disclose a method wherein the subject population meets the recited levels of serum B12, active B12, MMA< and homocysteine.
	Miller et al. discloses a study of vitamin B12 and other related biomarkers in a subject population. (p. 279 left column last paragraph - right column first paragraph) Abnormal levels (i.e. indicative of vitamin B12 deficiency) were considered to be less than 148 pmol/L, or about 200 pg/mL total vitamin B12, less than 35 pmol/L active vitamin B12 (holotranscobalamin), greater than 350 nmol/L methylmalonic acid, or above 13 nmol/L homocysteine. (p. 280 table 1) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to select a subject population exhibiting the specific biomarkers described by Miller et al. as being indicative of vitamin B12 deficiency.

Response to Arguments: Applicant’s arguments, submitted October 7, 2021, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejections.  Applicant’s arguments are the same as those made previously with respect to the rejection under 35 USC 103 above and are not found to be persuasive for the same reasons.  Therefore the rejections are maintained.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	10/19/2021